Citation Nr: 0829806	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee and 
foot disability (claimed as radiculopathy).  

2.  Entitlement to an increased (compensable) rating for 
residuals of a compression fracture at L2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and from June 1981 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and January 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The veteran 
testified during a videoconference hearing before the 
undersigned acting Veterans Law Judge in November 2007.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has a left knee and left foot 
disability that was caused by his service-connected 
compression fracture at L2.  He is essentially claiming 
service connection for a left knee and foot disability caused 
by radiculopathy from the lumbar spine.  This service-
connection claim is inextricably intertwined with his claim 
for an increased rating for his service-connected compression 
fracture at L2, as the latter can be rated based upon a 
combination of orthopedic and neurologic manifestations if it 
is causing intervertebral disc syndrome.

In August 1977, the veteran sustained a compression fracture 
of L2 while on active duty.  There was no mention of nerve 
involvement at that time, but he eventually began complaining 
of radiating pain down his left hip in February and April of 
1978.  Then in June 1987 he complained of low back pain with 
radiation from his hip down his left leg.  X-rays revealed 
the old compression fracture at L2.  He again complained of 
low back pain that radiated to his left leg on VA examination 
in May 1993.  

There is medical evidence of record suggesting that he 
currently has lumbar radiculopathy with radiation to the left 
knee and foot.  A VA examination in April 2005 found no motor 
or sensory impairment, and no neuralgia, neuritis, wasting, 
or atrophy in the left lower extremity.  However, a June 2005 
VA medical record indicates an impression of lumbosacral 
radiculopathy on the left involving the L4-L5 and S1 nerve 
roots most likely from a bulging disc, which the examiner 
explained is likely due to a service-connected injury while 
he was in service in the late 1980's.  An MRI in January 2006 
revealed marked degenerative disc changes at L5-S1 and 
degenerative changes at the L4-5 and L5-S1 levels, with 
stenosis at L4-5.  

In light of these findings, the veteran should be afforded a 
VA examination to determine the nature and severity of his 
service-connected compression fracture at L2.  In doing so 
the examiner should indicate whether the veteran's 
radiculopathy in his left lower extremity should be assigned 
a separate disability rating pursuant to the diagnostic code 
for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.121a, 
DC 8520 (2007). See also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Also, any additional VA treatment records since March 2007 
should be obtained and associated with the claims file.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R.            § 3.159(c)(2); 
see also, Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  Contact the Nashville VA Medical 
Center and obtain all outstanding 
records of treatment pertaining to the 
veteran from March 2007 to the present.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Thereafter schedule the veteran for 
an appropriate VA examination.  The 
claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
to include any neurological pathology.  

The examiner should report the range of 
motion measurements for the lumbar 
spine, in degrees, and also indicate 
whether the veteran has loss of 50 
percent or more of the height of any of 
the lumbar vertebral bodies, and if so, 
specify which ones.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed:  (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability which is present, the 
specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by it.  In particular, 
the examiner should describe the level 
of any complete or incomplete paralysis 
of the sciatic nerve related to his 
service-connected low back disability.  
The examiner also should document the 
number of weeks, if any, during the 
past 12 months, that the veteran has 
had "incapacitating episodes," defined 
as "a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician," and indicate which 
nerve root it was from.

Based upon the examination results and 
a review of the claims folder with 
specific attention to the service and 
VA medical records, the examiner should 
provide an opinion as to whether there 
is a 50 percent or greater probability 
that any radiculopathy into the left 
knee and foot had its onset during 
active service or is related to any in-
service disease or injury.  If so, a 
diagnosis for that in-service disease 
or injury should be specified.

The examiner should also provide an 
opinion as to whether there is a 50 
percent or greater probability that any 
current left knee or foot disorder, 
including radiculopathy, was caused or 
aggravated by the veteran's 
service-connected compression fracture 
at L2.  The examiner should indicate 
whether the veteran's service-connected 
compression fracture at L2 has caused 
neurological impairment in the 
veteran's left lower extremity during 
the claim period, since July 2005, and 
if so, what those manifestations have 
been.  Manifestations of other left 
lower extremity nerve impairments other 
than L2 should be separately described.

The examiner should provide a complete 
rationale for the opinions.  

3.  Readjudicate the veteran's claims for 
service connection for left knee and foot 
disability (claimed as radiculopathy) and 
an increased rating for residuals of a 
compression fracture at L2, in light of 
all evidence added to the record since 
the December 2006 supplemental statement 
of the case.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




